Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5, 10-20, 22, 29-31, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “subjecting the bird eggs to a NMR measurement”, and the claim also recites “preferably prior to incubation” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 3-5, 10-19, and 39 are considered indefinite for depending on claim 1.

Also regarding claim 1, the limitation “said 3-D NMR image having a spatial resolution in at least one dimension of 1.0 mm or less, preferably of 0.50 mm or less” is considered indefinite for the same reason as claim 1 above.

Regarding claim 1, the claim first discloses “generating a 3-D NMR image of at least a part of each of said eggs”, wherein the limitation discloses generating one image. However, later in the claim, the limitation “deriving at least one feature from each of said 3-D NMR images” is disclosed. It is not clear if one image or multiple images are acquired.

Claim 1 recites the limitation "the fertility" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the germinal disc" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitations " the group consisting of a diameter of the germinal disc,  the volume of the germinal disc, the shape of the germinal disc, the texture of the germinal disc, the location of the germinal disc in the egg, and a ratio between the volumes or surfaces of the germinal disc and one of the yolk, the latebra, and the albumen." in lines 13-16.  There is insufficient antecedent basis for all these limitations in the claim.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “herein the feature-based classifier employs a kernel method”, and the claim also recites “in particular a support vector machine, or a relevance2Application No.: 16/760,735 Preliminary Amendment dated: November 13, 2020vector machine, a kernel perception, a quadratic discriminant analysis, or a linear discriminant analysis, classification trees, random forests or a naive Bayes classifier” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “wherein said method preferably comprises applying a boosting technique”, and the claim also recites “in particular an adaptive boosting technique, a logistic boosting technique and a probabilistic boosting-tree technique” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claim 5, the limitation “wherein said method preferably comprises applying a boosting technique, in particular an adaptive boosting technique, a logistic boosting technique and a probabilistic boosting-tree technique” is considered indefinite. It is not clear because the word “preferably” if the limitations are positively further limiting the claim language.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “wherein said eggs are arranged in a regular pattern”, and the claim also recites “in particular in a matrix configuration, on a tray during said conveying and NMR measurement, wherein the number of eggs arranged on said tray is preferably at least 36.” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claim 10, the limitation “wherein said eggs are arranged in a regular pattern, in particular in a matrix configuration, on a tray during said conveying and NMR measurement, wherein the number of eggs arranged on said tray is preferably at least 36” is considered indefinite. It is not clear because the word “preferably” if the limitations are positively further limiting the claim language.

Claim 10 recites the limitation "the number" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 11, the limitation “wherein said NMR apparatus preferably comprises an array of RF coils for applying RF magnetic fields to the eggs located on the tray and/or for detecting NMR signals, said array of RF coils comprising one or more of - a plurality of coils arranged in a plane located above the tray loaded with eggs when conveyed to the NMR apparatus, - a plurality of coils arranged in a plane located underneath the tray loaded with eggs when conveyed to the NMR apparatus, - a plurality of coils arranged in vertical planes extending between rows of eggs on the tray when conveyed to the NMR apparatus, which rows extend in parallel with the conveying direction of the tray into and out of the NMR apparatus” is considered indefinite. It is not clear because the word “preferably” if the limitations are positively further limiting the claim language.

Claim 11 recites the limitation "the conveying direction" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 12, the limitation “wherein said NMR apparatus preferably comprises an array of RF coils for applying RF magnetic fields to the eggs located on the tray and/or for detecting NMR signals, said array of RF coils being integrated with or attached to said tray” is 

Claim 16 recites the limitation "the NMR image" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if “the NMR image” corresponds to “the 3-D NMR image” disclosed in claim 1.

Regarding claim 18, it is not clear if “a 3-D NMR image” in line 1 refers to the “3-D NMR image” disclosed in claim 1 or is a different image.

Claim 18 recites the limitation "the image" in lines 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 17, the limitation “w wherein the number of eggs conveyed in parallel to said NMR apparatus and the generation of NMR images is adapted such that the determining of the fertility prediction is carried out at a rate of 20 seconds per egg or less, preferably of 10 seconds per egg or less” is considered indefinite. It is not clear because the word “preferably” if the limitations are positively further limiting the claim language.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See in particular in a matrix configurations is generated, and the image is divided into images corresponding to the individual eggs, which are subjected to said fertility prediction determining” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation “said 3-D NMR image having a spatial resolution in at least one dimension of 1.0 mm or less”, and the claim also recites “preferably of 0.50 mm or less” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 22 and 29-31 are considered indefinite for depending on claim 20.

Regarding claim 20, the claim first discloses “generating a 3-D NMR image of at least a part of each of said eggs”, wherein the limitation discloses generating one image. However, 

Claim 20 recites the limitation "the fertility" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation "the germinal disc" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitations " the group consisting of a diameter of the germinal disc, the volume of the germinal disc, the shape of the germinal disc, the texture of the germinal disc, the location of the germinal disc in the egg, and a ratio between the volumes or surfaces of the germinal disc and one of the yolk, the latebra, and the albumen" in lines 18-22.  There is insufficient antecedent basis for all these limitations in the claim.

Regarding claim 22, the limitation “w wherein at least two features are derived from said 3-D NMR images and employed in said feature-based classifier, wherein at least one of said at least two features is chosen from the group referred to in claim 20, and wherein preferably, at least one of said at least two features is chosen from the group consisting of the diameter of the germinal disc, the volume of the germinal disc and the shape of the germinal disc, wherein said procedure is preferably a machine learning-based procedure.” is considered indefinite. It is 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 29 recites the broad recitation “wherein said eggs are arranged in a regular pattern”, and the claim also recites “in particular in a matrix configuration, on a tray during said conveying and NMR measurement, wherein the number of eggs arranged on said tray is at least 36” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 29 recites the limitation "the number" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 30, the limitation “wherein said NMR apparatus preferably comprises an array of RF coils for applying RF magnetic fields to the eggs located on the tray and/or for detecting NMR signals” is considered indefinite. It is not clear because the word “preferably” if the limitations are positively further limiting the claim language.

Claim 30 recites the limitation "the conveying direction" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 31, the limitation “wherein said NMR apparatus preferably comprises an array of RF coils for applying RF magnetic fields to the eggs located on the tray and/or for detecting NMR signals” is considered indefinite. It is not clear because the word “preferably” if the limitations are positively further limiting the claim language.

Regarding claim 39, the limitation “wherein at least two features are derived from said 3-D NMR images and employed in said feature-based classifier, wherein at least one of said at least two features is chosen from the group referred to in claim 1, and wherein preferably, at least one of said at least two features is chosen from the group consisting of the diameter of the germinal disc, the volume of the germinal 6Application No.: 16/760,735 disc and the shape of the germinal disc, wherein said procedure is a machine learning- based procedure” is considered indefinite. It is not clear because the word “preferably” if the limitations are positively further limiting the claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10, 15, 18-20, 22, 29, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (“Localization of the Fertilized Germinal Disc in the Chicken Egg Before Incubation”), in view of Boerjan (US 6,149,956).

Regarding claim 1, Klein teaches a method of automated noninvasive determining the fertility of a bird's egg, comprising the following steps: 
	conveying a plurality of bird eggs sequentially or in parallel into an NMR apparatus [See Page 530-535, wherein eggs are conveyed into an NMR apparatus to be examined. See also rest of reference.],
	subjecting the bird eggs to an NMR measurement and generating a 3-D NMR image of at least a part of each of said eggs, preferably prior to incubation, said 3-D NMR image having a spatial resolution in at least one dimension of 1.0 mm or less, preferably of 0.50 mm or less, wherein said part of the egg includes the germinal disc of the respective egg [Page 530-535, wherein the 3D NMR images are acquired that include the germinal disc of the egg. Page 532 which teaches the claimed resolution. See also rest of reference.], and 
[Page 532, wherein the images were analyzed and classified. See also rest of reference.], 
	wherein said at least one feature is chosen from the group consisting of a diameter of the germinal disc, the volume of the germinal disc, the shape of the germinal disc, the texture of the germinal disc, the location of the germinal disc in the egg, -and a ratio between the volumes or surfaces of the germinal disc and one of the yolk, the latebra, and the albumen [Page 530-535, at least the location of the germinal disc is determined. See also rest of reference.].
	However, Klein is silent in teaching determining a prediction of the fertility.
	Boerjan, which is also in the field of NMR, teaches determining a prediction of the fertility [Col. 1, lines 38-59; Col. 5, lines 53-67. See also rest of reference] and using information related to the germinal disc of the egg [Col. 5, lines 53-67. See also rest of reference]. Boerjan further teaches employing said at least one feature in a feature-based classifier [Col. 4, lines 21-35. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed to combine the teachings of Klein and Boerjan because Klein and Boerjan both teach using NMR for determining characteristics of an egg. Klein teaches determining information related the germinal disc of the egg and Boerjan teaches that it is known to use information related to the germinal disc to determine the fertilization of an egg [Boerjan - Col. 5, lines 53-67. See also rest of reference]. Therefore, it would have been obvious to try determining the fertilization of the egg according to the information acquired in Klein. 

Regarding claim 3, Klein and Boerjan teach the limitations of claim 1, which this claim depends from.
	Klein is silent in teaching the limitations of claim 3.
	Boerjan further teaches wherein said step of determining the prediction of the fertility is carried out by a classification module, wherein said method further comprises a step of conveying said plurality of bird eggs out of said NMR apparatus and sorting the eggs according to the fertility prediction provided by said classification module [Col 4-5, lines 45-2. See also Col. 4, lines 21-35.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed to combine the teachings of Klein and Boerjan because Klein and Boerjan both teach using NMR for determining characteristics of an egg. Klein teaches determining information related the germinal disc of the egg and Boerjan teaches that it is known to use information related to the germinal disc to determine the fertilization of an egg [Boerjan - Col. 5, lines 53-67. See also rest of reference]. Therefore, it would have been obvious to try determining the fertilization of the egg according to the information acquired in Klein. 

Regarding claim 10, Klein and Boerjan teach the limitations of claim 1, which this claim depends from.
	Klein further teaches wherein said eggs are arranged in a regular pattern on a tray during said conveying and NMR measurement [Page 530 and 532, wherein the eggs were placed in egg holding unit. See also rest of reference.]. 
[Col. 5, lines 3-24. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed to combine the teachings of Klein and Boerjan because Klein and Boerjan both teach using NMR for determining characteristics of an egg. Klein teaches determining information related the germinal disc of the egg and Boerjan teaches that it is known to use information related to the germinal disc to determine the fertilization of an egg [Boerjan - Col. 5, lines 53-67. See also rest of reference]. Therefore, it would have been obvious to try determining the fertilization of the egg according to the information acquired in Klein.

Regarding claim 15, Klein and Boerjan teach the limitations of claim 1, which this claim depends from.
	Klein further teaches wherein the 3-D NMR images are generated using one or more of steady-state free precession, fast low-angle shot imaging, and quantitative transient-state imaging [Page 530-532, wherein a FLASH sequence is used. See also rest of reference].

Regarding claim 18, Klein and Boerjan teach the limitations of claim 1, which this claim depends from.
	Klein further teaches wherein a 3-D NMR image of a plurality of eggs arranged in a regular pattern, in particular in a matrix configuration, is generated, and the image is divided [See Fig. 2 and 5. See also rest of reference.].
	Boerjan further teaches herein a 3-D NMR image of a plurality of eggs arranged in a regular pattern, in particular in a matrix configuration, is generated, and the image is divided into images corresponding to the individual eggs, which are subjected to said fertility prediction determining [Col. 5, lines 3-24. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed to combine the teachings of Klein and Boerjan because Klein and Boerjan both teach using NMR for determining characteristics of an egg. Klein teaches determining information related the germinal disc of the egg and Boerjan teaches that it is known to use information related to the germinal disc to determine the fertilization of an egg [Boerjan - Col. 5, lines 53-67. See also rest of reference]. Therefore, it would have been obvious to try determining the fertilization of the egg according to the information acquired in Klein.

Regarding claim 19, Klein and Boerjan teach the limitations of claim 1, which this claim depends from.
	Klein further teaches wherein the determination is supplemented with quantitative measurement data selected from a group consisting of relaxation parameters, diffusion constants and diffusion tensor mapping, multiple-quantum NMR data, zero-quantum NMR data, susceptibility mapping data and T2* mapping data [Page 531, wherein T1 is determined. See also rest of reference.].
	However, Klein is silent in teaching the fertility prediction.
[Col. 6, lines 26-51 wherein relaxation parameters are determined. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed to combine the teachings of Klein and Boerjan because Klein and Boerjan both teach using NMR for determining characteristics of an egg. Klein teaches determining information related the germinal disc of the egg and Boerjan teaches that it is known to use information related to the germinal disc to determine the fertilization of an egg [Boerjan - Col. 5, lines 53-67. See also rest of reference]. Therefore, it would have been obvious to try determining the fertilization of the egg according to the information acquired in Klein.
	
Regarding claim 20, Klein teaches an apparatus for automated noninvasive determining the fertility of a bird's egg, said apparatus comprising: 4Application No.: 16/760,735 Preliminary Amendment dated: November 13, 2020 
	an NMR apparatus [See Page 530-535, wherein an NMR device is used. See also rest of reference.], 
	a conveying device for conveying a plurality of bird eggs sequentially or in parallel into said NMR apparatus and out of said NMR apparatus [See Page 530-535, wherein eggs are conveyed into an NMR apparatus to be examined. See also rest of reference.], 
	wherein said NMR apparatus is configured for subjecting the bird eggs to an NMR measurement [Page 530-535, wherein the 3D NMR images are acquired that include the germinal disc of the egg. Page 532 which teaches the claimed resolution. See also rest of reference.], 
	wherein said apparatus further comprises a classification module and an egg sorting device for sorting the eggs according to the egg fertility prediction provided by said classification module, 
	wherein said NMR apparatus is configured for generating a 3-D NMR image of at least a part of each of said eggs, said 3-D NMR image having a spatial resolution in at least one dimension of 1.0 mm or less, preferably of 0.50 mm or less, wherein said part of the egg includes the germinal disc of the respective egg [Page 530-535, wherein the 3D NMR images are acquired that include the germinal disc of the egg. Page 532 which teaches the claimed resolution. See also rest of reference.], and 
	wherein said classification module is configured for deriving at least one feature from each of said 3-D NMR images, and employing said at least one feature in a feature-based classifier [Page 532, wherein the images were analyzed and classified. See also rest of reference.],
	wherein said at least one feature is chosen from the group consisting of a diameter of the germinal disc, the volume of the germinal disc, the shape of the germinal disc, the texture of the germinal disc, the location of the germinal disc in the egg, and a ratio between the volumes or surfaces of the germinal disc and one of the yolk, the latebra, and the albumen [Page 530-535, at least the location of the germinal disc is determined. See also rest of reference.].
	However, Klein is silent in teaching determining a prediction of the fertility.
[Col. 1, lines 38-59; Col. 5, lines 53-67. See also rest of reference] and using information related to the germinal disc of the egg [Col. 5, lines 53-67. See also rest of reference]. Boerjan further teaches wherein said apparatus further comprises a classification module and [Col. 4, lines 21-35. See also rest of reference.] an egg sorting device for sorting the eggs according to the egg fertility prediction provided by said classification module [Col 4-5, lines 45-2. See also rest of reference.].  
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed to combine the teachings of Klein and Boerjan because Klein and Boerjan both teach using NMR for determining characteristics of an egg. Klein teaches determining information related the germinal disc of the egg and Boerjan teaches that it is known to use information related to the germinal disc to determine the fertilization of an egg [Boerjan - Col. 5, lines 53-67. See also rest of reference]. Therefore, it would have been obvious to try determining the fertilization of the egg according to the information acquired in Klein.

Regarding claim 22, Klein and Boerjan teach the limitations of claim 20, which this claim depends from.
	Klein further teaches wherein at least two features are derived from said 3-D NMR images and employed in said feature-based classifier, wherein at least one of said at least two features is chosen from the group referred to in claim 20, and wherein preferably, at least one of said at least two features is chosen from the group consisting of the diameter of the germinal disc, the volume of the germinal disc and the shape of the germinal disc, wherein said [See Fig. 2-3, Page 530-535 wherein different ratios of the germinal disc and the other components of the egg are determined and the location of the germinal disc. See also rest of reference.].
	Boerjan further also teaches features are derived from said NMR images and employed in said feature-based classifier [Col. 4, lines 21-35. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed to combine the teachings of Klein and Boerjan because Klein and Boerjan both teach using NMR for determining characteristics of an egg. Klein teaches determining information related the germinal disc of the egg and Boerjan teaches that it is known to use information related to the germinal disc to determine the fertilization of an egg [Boerjan - Col. 5, lines 53-67. See also rest of reference]. Therefore, it would have been obvious to try determining the fertilization of the egg according to the information acquired in Klein.

Regarding claim 29, Klein and Boerjan teach the limitations of claim 20, which this claim depends from.
	Klein further teaches wherein said eggs are arranged in a regular pattern on a tray during said conveying and NMR measurement [Page 530 and 532, wherein the eggs were placed in egg holding unit. See also rest of reference.]. 
	Boerjan further teaches wherein said eggs are arranged in a regular pattern, in particular in a matrix configuration, on a tray during said conveying and NMR measurement, wherein the number of eggs arranged on said tray is at least 36 [Col. 5, lines 3-24. See also rest of reference.].
[Boerjan - Col. 5, lines 53-67. See also rest of reference]. Therefore, it would have been obvious to try determining the fertilization of the egg according to the information acquired in Klein.

Regarding claim 39, Klein and Boerjan teach the limitations of claim 1, which this claim depends from.
	Klein further teaches wherein at least two features are derived from said 3-D NMR images and employed in said feature-based classifier, wherein at least one of said at least two features is chosen from the group referred to in claim 1, and wherein preferably, at least one of said at least two features is chosen from the group consisting of the diameter of the germinal disc, the volume of the germinal 6Application No.: 16/760,735 Preliminary Amendment dated: November 13, 2020 disc and the shape of the germinal disc, wherein said procedure is a machine learning- based procedure [See Fig. 2-3, Page 530-535 wherein different ratios of the germinal disc and the other components of the egg are determined and the location of the germinal disc. See also rest of reference.].
	Boerjan further also teaches features are derived from said NMR images and employed in said feature-based classifier [Col. 4, lines 21-35. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed to combine the teachings of Klein and Boerjan because Klein and Boerjan [Boerjan - Col. 5, lines 53-67. See also rest of reference]. Therefore, it would have been obvious to try determining the fertilization of the egg according to the information acquired in Klein.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Klein, in view of previously cited Boerjan, and in further view of Steiner (US 2019/0383782).

Regarding claim 4, Klein and Boerjan teach the limitations of claim 1, which this claim depends from.
	However, Klein and Boerjan are silent in teaching wherein the feature-based classifier employs a kernel method, in particular a support vector machine, or a relevance 2Application No.: 16/760,735vector machine, a kernel perception, a quadratic discriminant analysis, or a linear discriminant analysis, classification trees, random forests or a naive Bayes classifier.
	Steiner, which is also in the field of egg classification, teaches wherein the feature-based classifier employs a kernel method, in particular a support vector machine, or a relevance 2Application No.: 16/760,735vector machine, a kernel perception, a quadratic discriminant analysis, or a linear discriminant analysis, classification trees, random forests or a naive Bayes classifier [¶0222; ¶0236; ¶0251; ¶0258. See also rest of reference.].
[Steiner - ¶0222; ¶0236; ¶0251; ¶0258. See also rest of reference.].

Regarding claim 5, Klein, Boerjan, and Steiner further teach the limitations of claim 4, which this claim depends from.
	Klein and Boerjan are silent in teaching wherein said method preferably comprises applying a boosting technique, in particular an adaptive boosting technique, a logistic boosting technique and a probabilistic boosting-tree technique.
	Steiner further teaches wherein said method preferably comprises applying a boosting technique, in particular  an adaptive boosting technique, a logistic boosting technique and a probabilistic boosting-tree technique [¶0222; ¶0236; ¶0251; ¶0258. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed to combine the teachings of Klein and Boerjan with the teachings of Steiner because Steiner teaches that it would have been obvious to try using different classifiers when determining properties of the egg [Steiner - ¶0222; ¶0236; ¶0251; ¶0258. See also rest of reference.].

Claims 11-13 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Klein, in view of previously cited Boerjan, and in further view of Patman (US 2018/0292335).

Regarding claim 11, Klein and Boerjan teach the limitations of claim 10, which this claim depends from.
	Klein and Boerjan are silent in teaching wherein said NMR apparatus preferably comprises an array of RF coils for applying RF magnetic fields to the eggs located on the tray and/or for detecting NMR signals, said array of RF coils comprising one or more of a plurality of coils arranged in a plane located above the tray loaded with eggs when conveyed to the NMR apparatus, a plurality of coils arranged in a plane located underneath the tray loaded with eggs when conveyed to the NMR apparatus, a plurality of coils arranged in vertical planes extending between rows of eggs on the tray when conveyed to the NMR apparatus, which rows extend in parallel with the conveying direction of the tray into and out of the NMR apparatus.
	Patman, which is also in the field of NMR, teaches wherein said NMR apparatus preferably comprises an array of RF coils for applying RF magnetic fields to the eggs located on the tray and/or for detecting NMR signals, said array of RF coils comprising one or more of a plurality of coils arranged in a plane located above the tray loaded with eggs when conveyed to the NMR apparatus, a plurality of coils arranged in a plane located underneath the tray loaded with eggs when conveyed to the NMR apparatus, a plurality of coils arranged in vertical planes extending between rows of eggs on the tray when conveyed to the NMR apparatus, which rows [¶0032; ¶0034. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed to combine the teachings of Klein and Boerjan with the teachings of Patman teaches Patman teaches that by using an array of coils, multiple food items can be measured at the same time to reduce scan time [Patman - ¶0032; ¶0034. See also rest of reference.] and it would have been obvious to try using an array of coils in Klein and Boerjan to image the plurality of eggs.

Regarding claim 12, Klein and Boerjan teach the limitations of claim 10, which this claim depends from.
	Klein further wherein said NMR apparatus preferably comprises an RF coil for applying RF magnetic fields to the eggs located on the tray and/or for detecting NMR signals, said RF coil being integrated with or attached to said tray [See Page 530-535. See also rest of reference.]. 
	However, Klein and Boerjan are silent in teaching an array of RF coils.
	Patman, which is also in the field of NMR, teaches an array of RF coils [¶0032; ¶0034. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed to combine the teachings of Klein and Boerjan with the teachings of Patman teaches Patman teaches that by using an array of coils, multiple food items can be measured at the same time to reduce scan time [Patman - ¶0032; ¶0034. See also rest of reference.] and it 

Regarding claim 13, Klein and Boerjan teach the limitations of claim 1, which this claim depends from.
	Klein further teaches 3-D NMR images of the plurality of eggs are obtained in which coherent images from an array of eggs based on measurements with RF coil are reconstructed [Page 530-535, wherein the 3D NMR images are acquired that include the germinal disc of the egg. Page 532 which teaches the claimed resolution. See also rest of reference.].
	Klein and Boerjan are silent in teaching wherein said NMR images are obtained using parallel imaging, in which coherent images based on measurements with multiple RF coils are reconstructed.
	Patman, which is also in the field of MRI, teaches wherein said NMR images are obtained using parallel imaging, in which coherent images based on measurements with multiple RF coils are reconstructed [¶0016; 0032; ¶0034. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed to combine the teachings of Klein and Boerjan with the teachings of Patman teaches Patman teaches that by using an array of coils, multiple food items can be measured at the same time to reduce scan time [Patman - ¶0032; ¶0034. See also rest of reference.] and it would have been obvious to try using an array of coils in Klein and Boerjan to image the plurality of eggs.

Regarding claim 30, Klein and Boerjan teach the limitations of claim 29, which this claim depends from.
	Klein and Boerjan are silent in teaching wherein said NMR apparatus preferably comprises an array of RF coils for applying RF magnetic fields to the eggs located on the tray and/or for detecting NMR signals, said array of RF coils comprising one or more of a plurality of coils arranged in a plane located above the tray loaded with eggs when conveyed to the NMR apparatus, a plurality of coils arranged in a plane located underneath the tray loaded with eggs when conveyed to the NMR apparatus, a plurality of coils arranged in vertical planes extending between rows of eggs on the tray when conveyed to the NMR apparatus, which rows extend in parallel with the conveying direction of the tray into and out of the NMR apparatus.
	Patman, which is also in the field of MRI, teaches wherein said NMR apparatus preferably comprises an array of RF coils for applying RF magnetic fields to the eggs located on the tray and/or for detecting NMR signals, said array of RF coils comprising one or more of a plurality of coils arranged in a plane located above the tray loaded with eggs when conveyed to the NMR apparatus, a plurality of coils arranged in a plane located underneath the tray loaded with eggs when conveyed to the NMR apparatus, a plurality of coils arranged in vertical planes extending between rows of eggs on the tray when conveyed to the NMR apparatus, which rows extend in parallel with the conveying direction of the tray into and out of the NMR apparatus [¶0032; ¶0034. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed to combine the teachings of Klein and Boerjan with the teachings of Patman teaches Patman teaches that by using an array of coils, multiple food items can be measured at [Patman - ¶0032; ¶0034. See also rest of reference.] and it would have been obvious to try using an array of coils in Klein and Boerjan to image the plurality of eggs.

Regarding claim 31, Klein and Boerjan teach the limitations of claim 29, which this claim depends from.
	Klein further wherein said NMR apparatus preferably comprises an RF coil for applying RF magnetic fields to the eggs located on the tray and/or for detecting NMR signals, said RF coil being integrated with or attached to said tray, wherein the tray preferably comprises a plurality of dimples or pockets for receiving a corresponding egg, and wherein a number of coils is associated with each of said dimples or pockets, wherein said number of coils per dimple or pocket is at least 1 [See Page 530-535. See also rest of reference.]. 
	However, Klein and Boerjan are silent in teaching an array of RF coils.
	Patman, which is also in the field of NMR, teaches an array of RF coils [¶0032; ¶0034. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed to combine the teachings of Klein and Boerjan with the teachings of Patman teaches Patman teaches that by using an array of coils, multiple food items can be measured at the same time to reduce scan time [Patman - ¶0032; ¶0034. See also rest of reference.] and it would have been obvious to try using an array of coils in Klein and Boerjan to image the plurality of eggs.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Klein, in view of previously cited Boerjan, and in further view of Porter (US 2019/0128980).

Regarding claim 14, Klein and Boerjan teach the limitations of claim 1, which this claim depends from.
	Klein further teaches 3-D NMR images of the plurality of eggs are obtained [Page 530-535, wherein the 3D NMR images are acquired that include the germinal disc of the egg. Page 532 which teaches the claimed resolution. See also rest of reference.].
	However, Klein and Boerjan are silent in teaching wherein the NMR images are generated using compressed sensing, permitting to recover images from measurements sampled below the Nyquist limit.
	Porter, which is also in the field of NMR, teaches wherein the NMR images are generated using compressed sensing, permitting to recover images from measurements sampled below the Nyquist limit [¶0029. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed to combine the teachings of Klein and Boerjan with the teachings of Porter because Porter teaches that it is known in the art to use compressed sensing when imaging different food products [Porter- ¶0066], and therefore it would have been obvious to try acquiring images in Klein and Boerjan with compressed sensing methods. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Klein, in view of previously cited Boerjan, and in further view of Tanno (“Bayesian Image Quality Transfer with CNNs: Exploring Uncertainty in dMRI Super-Resolution”).

Regarding claim 16, Klein and Boerjan teach the limitations of claim 1, which this claim depends from.
	Klein further teaches 3-D NMR images of the plurality of eggs are obtained [Page 530-535, wherein the 3D NMR images are acquired that include the germinal disc of the egg. Page 532 which teaches the claimed resolution. See also rest of reference.].
	However, Klein and Boerjan are silent in teaching further comprising a step of improving the quality of the image by means of a quality transfer technique.
	Tanno, which is in the field of MRI, teaches a step of improving the quality of the NMR image by means of a quality transfer technique [See Introduction and Method sections. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed to combine the teachings of Klein and Boerjan with the teachings of Tanno because Tanno teaches that quality transfer techniques are beneficial for classifiers, which are used in both Klein and Boerjan, by improving accuracy and speed [Tanno - See Introduction and Method sections. See also rest of reference.].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Klein, in view of previously cited Boerjan, and in further view of Reynnells (US 6,029,080).

Regarding claim 17, Klein and Boerjan teach the limitations of claim 1, which this claim depends from.
	Boerjan further teaches wherein the number of eggs conveyed in parallel to said NMR apparatus [See Fig. 2, wherein multiple eggs are conveyed in matrix form.]. 
	However, Klein and Boerjan are silent in teaching the generation of NMR images is adapted such that the determining of the fertility prediction is carried out at a rate of 20 seconds per egg or less, preferably of 10 seconds per egg or less.
	Reynnells, which is also in the field of NMR, teaches wherein the number of eggs conveyed in parallel to said NMR apparatus and the generation of NMR images is adapted such that the determining of the fertility prediction is carried out at a rate of 20 seconds per egg or less, preferably of 10 seconds per egg or less [Col. 11, lines 5-20. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed to combine the teachings of Klein and Boerjan with the teachings of Reynnells because Reynnells teaches that acquiring the NMR images quickly is beneficial so that multiple eggs can be examined in a shorter amount of time [Reynnells - Col. 11, lines 5-20. See also rest of reference.].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896